Order entered August 9, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00601-CV

     KINGDOM RUG & FLOORING OF TEXAS, INC., A/K/A KINGDOM RUGS &
                 FURNITURE OF TEXAS, INC., Appellants

                                              V.

               AMREIT SSPF PRESTON TOWNE CROSSING LP, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00696-2016

                                          ORDER
       Before the Court is appellant’s August 8, 2018 unopposed motion for second extension of

time to file brief.   We GRANT the motion and ORDER the brief be filed no later than

September 10, 2018. We caution appellant that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE